        Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  IN RE CITIBANK AUGUST 11, 2020                            No. 1:20-cv-06539 (JMF)
  WIRE TRANSFERS




                                  Declaration of Vincent Fratta

       I, Vincent Fratta, declare pursuant to 28 U.S.C. § 1746 as follows:

       1.      My name is Vincent “Vinny” Fratta. My business address is 1 Penns Way,

Newcastle, Delaware. I am a Loan Agency Senior Manager in Citibank’s Global Loans Operations

Group, focusing on North America. In this role, I am a part of the Asset-Based Transitional

Finance group, also referred to as ABTF, which is one of several groups within Citibank’s Global

Loans Operations group. I have worked in different positions at Citibank for more than 14 years.

       2.      As a Senior Manager working in Citibank’s Global Loan Operations group, my

responsibilities include the operational aspects of deals in which Citibank acts as the administrative

agent or holds a lending position. This involves handling new loan requests, new borrowings,

payments, and the collection and distribution of interest and principal. I also oversee certain loan

processing activity, including wire transfer activity.

       3.      On August 11, 2020, I was one member of a 3-person team responsible for

mistakenly wiring $893,944,008.52 (the “overpayment”) to lenders in a Revlon 2016 term loan

administered by Citibank as administrative agent (“Revlon loan”). That amount was equal to the

outstanding principal balance on the Revlon loan. My intention that day, as the final approver of

the wire transfers at issue, was to transfer to the Revlon lenders only interim interest in the amount


                                                  1
        Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 2 of 18




of $7,809,594.19, and to reflect a non-cash transfer of $893,944,008.52 to an internal account

maintained by Citibank from which no third-party payments could be made because the account

does not contain any funds.

       4.      I understand that this declaration serves as my direct testimony at trial, but I am

also informed that I may be asked to supplement my testimony to address other matters raised in

the case.

       Background

       5.      I reside in Smyrna, Delaware and work in New Castle. In 2003, I graduated with a

B.A. from the University of Delaware, where I majored in finance and minored in economics.

From 2004 to 2005, I worked at ING Direct in a customer service and sales role.

       6.      I joined Citibank in 2006 as an employee in loan operations for the Global Loans

Operations group. The loan operations team performs a variety of operational duties related to the

managing of syndicated loans, including acting as an administrative agent on different types of

loans and managing back-office functions for loans on which Citibank is the originator. In the

context of syndicated lending, from an operational standpoint an administrative agent acts as the

liaison between the borrower of the loan and the lenders in the syndicate. The Global Loans

Operations group also manages trading positions for these loans.

       7.      In 2007, I was promoted to the team leader for the administrative agent team, and

in 2008, I was promoted to manager for the loan reconciling (“loan recon”) and disclosure teams.

Loan recon is responsible for reconciling all cash breaks—where the cash “in” does not match the

payment sent “out”—for the administrative agent operations team. The disclosure team is

responsible for distributing to customers the financial documents listed in each credit agreement

on loans in which Citibank acts as the administrative agent.



                                                2
        Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 3 of 18




       8.      In 2009, I was promoted to manager for the loan originations team. This group is

responsible for carrying out the operational aspects of deals in which Citibank is the lender, not

the agent. In 2012, I was promoted to my current role as the manager of Citibank’s ABTF team.

       9.      The ABTF team serves two principal functions—both operational. The first is to

perform all the administrative agent functions in loans in which Citibank is administrative agent,

and the second is to perform all administrative functions for loans in which Citibank is a lender

and another bank is the administrative agent. As discussed, those functions include processing

interest and principal payments, sending notices, overseeing wire transfers, and performing daily

cash reconciliations to match expected or intended payments with actual payments—whether

incoming or outgoing.

       10.     I report to Vincent Farrell, the Director of North American Loan Operations. Our

ABTF team consists of approximately six Citibank employees based in Delaware and nine Wipro

Limited (“Wipro”) employees based in India, all of whom report to me. Wipro is an independent

company that we have used since 2009 to assist with certain operational functions within our

group; among other things, Wipro carries out transactions within our loan product processing

software, processes wire transfers, renewals, and interest payments, and performs daily cash

reconciliation work. This specific Wipro team works exclusively for Citibank and has Citibank

email addresses. Because the team works exclusively for us, they keep U.S. East Coast business

hours. I have visited Chennai twice to meet the team there, once in 2009 and once in 2013.

Although they have management lines within their own organization, I am listed as the business

contact and manager for those nine employees. They work under my supervision.

       11.     I also work closely with the Deal Closing Team, or “DCT,” at Citibank. The DCT

handles the closings of certain deals such as corporate actions or restructurings. After DCT books



                                                3
           Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 4 of 18




a transaction, my team handles the day-to-day activity of that loan going forward, which may

include processing payments on the day the transaction is booked.

       Six-Eyes Approval Process

       12.      Citibank has a “six eyes” approval process that ABTF follows before executing

wire payments in transactions in which Citibank serves as administrative agent. The six-eyes

approval process means what its name suggests—there are three individuals, or six eyes, involved

in reviewing and executing a wire transfer. In the first step of this process, a “maker” manually

inputs payment information into a loan product processing program, called Flexcube, that Citibank

uses for, among other things, initiating and executing wire payments. The maker is the first set of

eyes, and in most cases is a Wipro employee. The second step of the process involves a “checker,”

who checks, or verifies, the maker’s work. The checker is also typically a Wipro employee and

acts as the second set of eyes on the transaction. The third and final step of the process requires

an “approver” in the Delaware-based Citibank team to act as a final check on the work of the maker

and checker; we are the third set of eyes—the fifth and sixth eyes—on the transaction. Once a

member of the Delaware-based Citibank team approves the transaction in writing, typically the

Wipro checker executes the transaction. For the August 11 wire transfer, I was the approver on

the transaction. Santhosh Ravi, at Wipro, was the maker, and Arokia Raj, also at Wipro, was the

checker.

       13.      The details of the six-eyes approval process are contained in the ABTF-Fund

Sighting Process Description Document, dated June 15, 2020. A copy of this policy is attached as

Exhibit A (PX 479). I am familiar with this policy and have used it in the regular course of my

work as the Citibank employee responsible for managing ABTF transactions. The relevant

provision of the policy requiring a six-eye approval for all ABTF transactions is from the ABTF-



                                                4
        Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 5 of 18




Fund Sighting Process Description Document (Exhibit A (PX 479) at Citi00001861; Exhibit B

(PX 430) at Citi00001263) and is set forth below:




       14.     On August 11, 2020, we followed the six-eye approval process in connection with

the August 11 wire transfers.

       Knowledge of Revlon Loan

       15.     Prior to August 11, 2020, I had general awareness that ABTF previously had wired

interest payments related to the Revlon loan, but I was otherwise unfamiliar with the background

of the Revlon loan other than that Citibank was the administrative agent. Prior to August 11, I was

not aware that lenders had raised any questions about Citibank’s status as administrative agent. I

did not know about the existence or details of any amendments to the governing credit agreement

(“Credit Agreement”). I do not recall whether I ever reviewed the Credit Agreement. I do not

recall whether I had discussions with the DCT or any of our “front office” colleagues—those who

interact directly with the lenders—about the Revlon loan in general, but I know I did not have any

conversations with them about the August 11, 2020 transaction other than those described in this

statement. And I didn’t know that any interim interest was going to be paid to lenders, or the

reasons why interim interest was going to be paid, until August 11. I didn’t need to know any of

this information in order to do my work managing the ABTF group.




                                                5
         Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 6 of 18




        August 11, 2020

        16.     On August 11, 2020, at 5:49 p.m., I received a Skype chat from my colleague

Joshua Kaufmann, who asked if I had seen the “Revlon FS,” which I understood to be a Revlon

“fund sighting” transaction. (Skype chats occur in the ordinary course of our business; they tend

to be faster than email and therefore sometimes a more efficient form of communication.) It was

the first time I had heard that any transaction involving the Revlon loan would take place on August

11. “FS” or “fund sighting” refers to any transaction in which we are sending cash out of the bank,

“transferring” an amount to our internal account (which we call a “wash” account), or both. I will

describe the wash account in more detail below. As I discuss below, here we were doing both. A

copy of the Skype chat from Mr. Kauffman is attached as Exhibit C (PX 322).

        17.     I also received a Skype chat from Mr. Raj, the Wipro checker, at 5:51 p.m. asking

me to review the “FS” and providing a loan identification number. A copy of this Skype chat is

attached as Exhibit D (PX 789).

        18.     Around the time I received the chat from Mr. Kauffman, I opened an email chain

that started with a 4:02 p.m. email from Dorothy Lee-Murray, a member of Citibank’s DCT,

instructing my team and others that “there will be a Roll-up Repurchase for Revlon TL 2016

scheduled to close either 8/11/2020 or 8/12/2020.” The email further stated “Please pay the

Principal to the Wash Account when accrued interest is processed effective 8/11/2020.” A copy

of this email is attached as Exhibit E (PX 469) at Citi00001765.

        19.     Emails such as this one—what we refer to as a “handoff”—are sent in the normal

course of business at Citibank. It is among the ways that we receive operational instructions related

to a transaction.




                                                 6
        Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 7 of 18




       20.     My first reaction was to send a chat to Mr. Kauffman, asking why “P,” referring to

the principal amount on the Revlon loan, was being set to our internal wash account. He explained

that “it’s another one of those Roll-ups they were doing on the TL before…[s]o TL isn’t going

away but lenders are being paid out so I think DCT will build the new tranche with the remaining

lenders.” Ex. C (PX 322). I understood “TL” to mean “term loan.”

       21.     Based on this chat and Ms. Lee-Murray’s email, I understood the following. First,

this was a “rollup transaction.” I did not know the details around the rollup—who was rolling up,

why they were rolling up, the specific loan into which they were rolling up—and those details

weren’t relevant to the specific work of ABTF operations. I did know that the lender composition

of the Revlon loan would be changing, and that the remaining Revlon loan lenders would continue

to hold a pro rata share of the Revlon loan based on a new, slightly reduced principal balance.

       22.     To process this from an operational standpoint, Citibank needed to “[re]build the

new tranche with the remaining lenders” (using Mr. Kaufmann’s words) in our Flexcube system

to account for the slightly reduced principal balance resulting from the rollup transaction. ABTF’s

role in this process was to use the Flexcube system to both execute the payment of interim interest

to all lenders and internally set the principal balance of the Revlon loan to Citibank’s non-cash

“wash account.” The wash account is not a bank account in the typical sense. It is an internal

Citibank account that shows journal entries. It is used for certain Flexcube transactions to account

for internal cashless fund entries and it is also used to help ensure that money does not leave the

bank. Once the wash account transaction is completed, the DCT manually rebuilds the loan to

reflect the modified principal balance. ABTF is not involved in that aspect of the rebuild process.

       23.     The wash account does not contain any funds and it is impossible to make a

payment to a third party out of the wash account.



                                                 7
        Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 8 of 18




       24.     Second, in reviewing this email from Ms. Lee-Murray, it was this rollup transaction

that initiated the process of ABTF executing a payment of interim interest to all lenders on August

11. It was clear to me that the only amount that Citibank intended to pay to lenders—that is, the

only amount of money that was “going out the door”—was the interim interest that accrued

between the last interest payment date and August 11.

       25.     And third, consistent with this being a rollup transaction, Ms. Lee-Murray was

instructing my team to “[p]lease pay the Principal to the Wash Account when accrued interest is

processed effective 8/11/2020.” Ex. E (PX 469) at Citi00001765. This meant, again, that the

outstanding principal balance was not to be paid to the lenders—it was to be set to Citibank’s wash

account. Also, Ms. Lee-Murray was reminding us that no payment of interim interest should be

paid until “DCT confirms” and until “accrued interest have been received from the borrower.”

The instruction not to pay interest until it is “received from the borrower” is consistent with our

standard practice: we typically would not make a payment until that payment is funded by the

borrower.

       26.     I continued to review the email chain and noticed that, at 4:54 p.m., Joshua

Kaufmann informed ABTF, among others, that “Interest funds are in. ABTF team. Please proceed

per Dorothy’s instructions below.” Ex. E (PX 469) at Citi00001761-62. I understood that Citibank

had received the accrued interim interest amount, and that my team had now been instructed to

prepare the transaction—payment of the interim interest to lenders, with principal going to the

wash account—in accordance with Ms. Lee-Murray’s instructions.

       27.     Based on this email chain, I understood that, at 5:45 p.m., as part of the six eye

approval process that I previously described, Santhosh Ravi, the assigned “maker” at Wipro

responsible for preparing the transaction for processing, emailed Arokia Raj, the Wipro “checker,”



                                                8
           Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 9 of 18




requesting that Mr. Raj approve the transaction.           Mr. Ravi used a loan identifier—

001BDLL201480094—and explained to Mr. Raj the basics of the transaction: “Principle to Wash

A/c & Interest to DDA A/c.” I understood Mr. Ravi to be saying that he set up the transaction so

that principal would be set to the internal wash account and not sent to lenders, and that interest—

funded by Revlon—would be sent to Citibank’s “Demand Deposit Account” for distribution to

lenders. The “DDA” account is the Citibank operations account that collects payments from third

parties (here, Revlon) and from which payments to lenders can be made.

       28.      I then read a 5:47 p.m. email from Mr. Raj, the Wipro checker, in which he sent the

transaction to me for review and approval. He stated in his email “NOTE: Principal set to Wash

and Interest Notice released to investors.” I understood this to mean that Mr. Raj had performed

his “checker” responsibility of reviewing the transaction created by the “maker,” and that he

wanted to reinforce that the outstanding principal balance would be set to Citibank’s internal wash

account and not sent to lenders. He was also indicating that “interest notice”—in this case a

calculation statement notifying lenders that an interim interest payment would be made on August

11—had been released to lenders. He also attached a payment confirmation showing that Revlon

had paid the interim interest amount of $7,809,594.19 to Citibank for distribution to lenders. A

copy of this email is attached as Exhibit F (PX 471).

       29.      After receiving Mr. Raj’s 5:47 p.m. email, I began to review the transaction as the

final step in the six eye approval process. I understood the purpose the transaction—to pay interim

interest to lenders and to set the outstanding principal balance to our internal wash account for

purposes of our back-office rebuild of the Revlon loan. No amount of principal was to be paid to

lenders.




                                                 9
       Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 10 of 18




       30.     As part of my review, I looked at the attachment to Mr. Raj’s email. I confirmed

that Citibank had received from Revlon the full amount of the interest payment. Ex. F (PX 471).

I also accessed our Flexcube system to confirm that the transaction had been correctly input. I

observed several screens, including the following (Exhibit G (PX 366) at Citi00000541):




       31.     There can be hundreds of wire transactions processed every day using our Flexcube

system. Almost all of those transactions involve Citibank paying funds to a third party by releasing

those funds from the Citibank DDA to the third party’s bank account. Flexcube therefore has a

“default settlement instruction” that is relevant here: a payment amount entered into Flexcube will

be released as a wire payment unless the maker suppresses, or overrides, the default option. In

order to suppress the payment and override the default option, Flexcube requires that we check

certain boxes to “[o]verwrite default settlement instruction”—meaning that, if the box is checked

and populated with the internal wash account number, we will not default to a release of funds to

the third party’s bank account.



                                                10
        Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 11 of 18




       32.     When I looked at the screen above, I noticed that the “principal” box had been

checked and populated with the internal wash account number. I believed in that moment that we

were overriding the default settlement instruction as to the outstanding principal balance of the

Revlon loan, meaning that the principal amount would not be sent to the lenders, but rather would

be set to Citibank’s internal wash account. Because we did not check the “interest” box, I believed

that the approximately $7.8 million in interim interest payment would not be suppressed and would

be released to the lenders as intended.

       33.     It was based on this understanding that I responded to Mr. Raj’s email at 5:54 p.m.

and wrote, “Looks good, please proceed. Principal is going to wash.” Ex. E (PX 469) at

Citi00001760. I expected that upon receipt of my email, Mr. Raj would execute the transaction

and both release the interest to the lenders and set the principal balance to Citibank’s internal non-

cash wash account.

       34.     At 6:08 p.m., I received an email from Mr. Raj informing me (and others) that the

transaction had been executed: “Josh, Principal set to wash and Interest paid to investors with

Invoice.” Ex. H (PX 419) at Citi00001108. Upon reading this email, it was my understanding

that we executed the transaction as instructed and intended, with interest being paid to the lenders

and principal being set to Citibank’s internal wash account.

       35.     As I discovered the next day, unfortunately I was wrong. The system default was

not suppressed as expected, and the amount of the principal balance that was intended for the wash

account as a journal entry was instead paid out of the DDA as an overdraft.




                                                 11
       Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 12 of 18




       August 12, 2020

       36.     At 9:37 a.m. on August 12, 2020, I received an email from Mr. Raj in which I first

learned that there was a problem with the wire transfers processed on August 11. A copy of this

email is attached as Exhibit I (PX 1574). Mr. Raj sent me the following message: “Principal was

set to wash and only Interest was set to DDA. But, it looks like fund has gone out along with

principal. Can you please review and advice if this need to be raised to tech.” He attached a screen

shot reflecting an overpayment to one of the lenders, Brigade Distressed Value Master Fund Ltd.

       37.     I was shocked when I read Mr. Raj’s email. My first reaction was reflected in a

9:51 a.m. chat to Mr. Raj, in which I said “Oh my” and asked Mr. Raj a number of questions: Did

we have proof that the wires went to the specific lender identified in his email? Did it go to all

lenders? How much was the overpayment? How many lenders were involved? I also suggested to

Mr. Raj that this might be a “tech issue,” asked him to send all screenshots to our technology group

for escalation, and asked him to confirm “the total amount of principal out the door.” He told me

that $893,944,008.52 had been released to lenders. A copy of this chat is attached as Exhibit J

(PX 463) at Citi00001655.

       38.     At 10:46 a.m., Mr. Ravi emailed technical support, copying me, to inform them that

“we have processed principal to wash and Interest to DDA however funds has gone out along with

principal in the below transaction.” A copy of this email is attached as Exhibit K (PX 367).

       39.     As I was communicating with Mr. Raj, I also sent a Skype chat to my supervisor,

Vincent Farrell, Head of North American Loan Operations to say “bad news…principal to wash,

wires looks like they went out the door.” A copy of this communication is attached as Exhibit L

(PX 788). I then sent Mr. Farrell an additional chat to confirm “principal out the door when it was

supposed to be sent to wash for Revlon restructure.” A copy of this communication is attached as



                                                12
        Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 13 of 18




Exhibit M (PX 349). I understood the severity of the problem and the importance of moving

quickly to make sure that everyone on the team knew. Mr. Farrell told me to quickly send a note

to Brendon Zeigon, the Global Head of Loan Operations and Credit Risk, as well as the “business.”

When he said the “business,” I understood that he meant the people at Citibank who work in the

front office and are the points of contact for the Revlon loan. It was important that they were up-

to-date before any lenders called. We also wanted to make sure that they learned about this from

us, and not from a lender. Dorothy Lee-Murray confirmed in a later email that we should reach

out to the business “in case they receive calls from the lenders.” A copy of this email is attached

as Exhibit N (PX 396).

       40.     Even though I asked Mr. Raj to escalate the issue to our technical support group, I

separately flagged the issue.      At 10:26 a.m., I sent an email to Vikas Khanna and Daya

Satyanarayana, members of our technology support group, and explained what I understood to be

the issue with the previous day’s wire transfers: “Yesterday we processed a payment with

Principal to the wash and Interest to be sent to lenders. All details in the front end screens yesterday

[led] us to believe that the payment would be handled in that manner . . . screenshots provided

below indicate[] that the wash account . . . is present and boxes checked appropriately for the

principal components.” A copy of this email is attached as Exhibit O (PX 366) at Citi00000541.

At this point in time, I believed that the mistake was caused by a glitch with the Flexcube system

and not human error.

       41.     I then forwarded my email to members of my team, with the subject line, “Urgent

Wash Account Does Not Work.” I continued to believe that there was a technical glitch with

Flexcube and wanted to alert my broader loan operations team: “Flexcube is not working properly,

and it will send your payments out the door to lenders/borrowers. The wash account selection is



                                                  13
        Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 14 of 18




not working. This lead to ~1BN going out the door in error yesterday for an ABTF Deal, Revlon.”

Ex. O (PX 366) at Citi00000541.

       42.     Having raised the issue with our technical support group and alerting my colleagues

to what I believed was an issue with Flexcube, I emailed Brendon Zeigon as requested by Mr.

Farrell. A copy of this email is attached as Exhibit P (PX 388). The subject of the email was

“Revlon Near Miss – Flex Tech Issue.” “Near miss” is a term that the bank uses to describe

situations in which cash has been erroneously sent out the door. My understanding is that it is

called a “near” miss because when errors like this happen, our expectation and experience is that

we will receive the money back. In any event, what I explained to Mr. Zeigon was that “cash was

sent to lenders on our Revlon Term Loan yesterday in error. A transaction processed yesterday

was intended to have interest sent to lenders and to have the principal suppressed and set to internal

accounts. Proper procedures were followed and the visible screens in the front end of Flexcube

displayed information properly leading us to believe that the principal payments would be

suppressed and not sent to the external lenders in the deal.” I believed at the time that proper

procedures had, in fact, been followed to accomplish what I had intended: to send interest to

lenders and to set principal to the wash account. I still didn’t know the source of the problem and

continued to suspect that it was a technical glitch with Flexcube.

       43.     I was soon told otherwise. At 10:50 a.m., I joined a call with a number of Citibank

colleagues, including technical support, to discuss what technical support had learned that

morning. The email with the dial-in instructions for this call is attached as Exhibit Q (PX 299) at

Citi00000083. Coming out of that call, my understanding was that technical support had identified

the problem as a user issue arising out of the failure to check and populate the “Fund” and “Front”

boxes in Flexcube. As I stated earlier, the maker, Mr. Ravi, checked only the “Principal” box,



                                                 14
       Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 15 of 18




which I believed was sufficient to override the default settlement instruction and to set the

outstanding principal balance to the wash account. This call was followed up with an email from

Sarada Das at 12:21 p.m. stating that “wash account was not maintained for FUND component in

settlement overwrite, thus funds released to investors.” Ex. Q (PX 299).

       44.     Throughout the day, I engaged in a number of other communications about the

cause of the mistaken payment, including with my colleague Mr. Raj (Exhibit J (PX 463)) and

technical support. It was based on those discussions that I started to understand that the error was

caused not by a Flexcube glitch, but rather a by human error in our six-eye approval process.

       45.     I also emailed our “front office” colleagues, Phillip Fletcher, Emily Gust, and

Sydney Flynn to explain what had happened:

               Reaching out to you since you have been working with our Deal
               Closing Team on the recent restructure for Revlon's Term Loan.
               During our processing and internal rebooking of this Agented deal,
               we had a processing error, which lead to the full principal amount
               of the loan outstanding being sent via wire to all of the lenders in
               the deal. Each of the 315 lenders received their pro rata share of
               893,944,008.52 as of 8/11/20 of the full amount of the loan, which
               is incorrect. We intended to only remit their share of interest and
               not the principal.

               We will be contacting the lenders asking them to return their share
               of this erroneous payment as soon as possible.

       A copy of this email is attached as Exhibit R (PX 436).

       46.     As the day wore on, I accepted that the mistake had not been caused by any sort of

glitch, but rather by human error, and that I was one of the humans responsible for that error. At

4:03 p.m. on August 12, I forwarded an email to Mr. Farrell and attached our Fund Sighting

Manual, which is our written procedure that set forth precisely what steps were necessary to ensure

that the principal amount was suppressed and not sent to lenders. I reviewed this manual sometime




                                                15
       Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 16 of 18




during the day on August 12. A copy of this email, along with the attached Fund Sighting Manual,

is attached as Exhibit B (PX 430) at Citi00001257. The relevant excerpt is below:




       47.     As I explained in a Skype chat to Mr. Farrell that afternoon, the “procedure doc

spells out pretty facking clearly on how to process this sort of transaction, ugh.” Ex. S (PX 476).

       48.     As I confirmed through my review of the Fund Sighting Manual, the mistake that I

made on August 11 was approving a transaction in which the “Principal” box was checked and

populated with the wash account number, but the “Fund” and “Front” boxes were not. I believed

on August 11 that checking and populating the “Principal” box would be sufficient to set the

principal balance to the wash account, but I was wrong. I don’t recall whether I had previously

approved transactions in which one payment (interest) was leaving the bank and another

component (principal) was being set to our internal wash account and not sent to lenders, but

regardless, our written procedures were clear on what was required to execute the transaction as

intended. Those procedures were unfortunately not followed here, and I did not consult them

before approving the August 11 wire transfers. In retrospect, I wish I had.

       49.     I have been asked many times whether Flexcube has any control mechanism to

prevent funds from mistakenly leaving Citibank, and the answer is yes. But the problem here is

that this control—in the form of a “stop sign”—asks only that we confirm that we intend to wire




                                                16
        Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 17 of 18




payments outside of Citibank. An example of how this stop sign looks is below (Exhibit T (PX

294) at Citi00000031):




       50.     We did intend to wire payments outside of Citibank—in this case, though, only

interim interest. Because the control doesn’t indicate the amount that will be released, or even

whether it is interest or principal, that control feature didn’t say that more than $893 million would

be released, and it therefore didn’t prevent the transaction from moving forward.




                                                 17
Case 1:20-cv-06539-JMF Document 196 Filed 12/08/20 Page 18 of 18
